EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Nicolas Brentlinger on 05/09/2022.

The application has been amended as follows: 
In claim 1, line 5, DELETE “short-chain”.
In claim 1, line 5-6, after “glycol having” DELETE “an” and INSERT --- a hydroxyl ---.
In claim 1, line 6, DELETE “long-chain”.
In claim 1, line 6, after “glycol having” DELETE “an” and INSERT --- a hydroxyl ---.

In claim 6, line 7, DELETE “short-chain”.
In claim 6, line 7-8, after “glycol having” DELETE “an” and INSERT --- a hydroxyl ---.
In claim 6, line 8, DELETE “long-chain”.
In claim 6, line 8, after “glycol having” DELETE “an” and INSERT --- a hydroxyl ---.

In claim 11, line 5, DELETE “short-chain”.
In claim 11, line 5, after “glycol having” DELETE “an” and INSERT --- a hydroxyl ---.
In claim 11, line 6, DELETE “long-chain”.
In claim 11, line 6, after “glycol having” DELETE “an” and INSERT --- a hydroxyl ---.

DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The previous rejection of Claim(s) 1-3, 5-7, and 11-20, under 35 U.S.C. 103 as being unpatentable over US 2015/0099818 A1 to Rahim et al. (hereinafter Rahim) and in further view of CN 104387551 A to Ruan et al. (hereinafter Ruan) as evidenced by Sigma-Aldrich, “Product Specification – Poly(propylene) glycol 1000,” pp. 1-2, https://www.sigmaaldrich.com/specification-sheets/669/804/202320-BULK_______ALDRICH__.pdf (2021), (hereinafter Sigma PPG 1000),  and Sigma-Aldrich, “Product Specification – Poly(tetrahydrofuran) 2000,” pp. 1-2, https://www.sigmaaldrich.com/specification-sheets/238/914/345326-BULK_______ALDRICH__.pdf are withdrawn in light of the amendments.

Allowable Subject Matter
Claims 1-3, 5-7, and 11-20, are allowed.

The following is an examiner’s statement of reasons for allowance:
The closest prior art is US 2015/0099818 A1 to Rahim et al. (hereinafter Rahim). Rahim teaches in the Examples a two-part composition of part A comprising tetrahydrofurfuryl methacrylate, urethane acrylate, isobornyl acrylate, and part B comprising urethane acrylate, polyether triol (i.e. polyol), and isobornyl acrylate (para 26), and the isobornyl acrylate is a polymerizable diluent (para 15). Rahim teaches the urethane acrylate is obtained from a polyethers or polyesters reacted with diisocyanates capped with hydroxyl acrylates (para 20) such as from a polyester diethylene glycol, isophorone diisocyanate, capped with 2-hydroxyethylacrylate (para 20). The above composition is mixed together, cured and used as an adhesive (para 5 and 21). Rahim also teaches wherein the above polyol has an average molecular weight (Mw) of about 500-5000 g/mol, (para 18). 
Rahim does not teach the urethane (meth)acrylate obtained from a combination of two polyalkylene glycol polyols having different hydroxyl equivalent weights, wherein the at least two polyols include a short chain polyalkylene glycol having an equivalent weight of 50-300 and a long chain polyalkylene glycol having an equivalent weight of above 1,000.

The second closest art is CN 104387551 A to Ruan et al. (hereinafter Ruan).  Ruan teaches a method of preparing a polyurethane acrylate used in the field of adhesives for LCDs (See abstract, para 2-5), which is in the same field of use of urethane (meth)acrylate adhesives as cited above in Rahim. Ruan further teaches in Example 1 wherein the polyurethane acrylate is obtained by reacting first polypropylene glycol having a molecular weight of 1000, (i.e. PPG 1000), with toluene diisocyanate, adding to the mixture polytetrahydrofuran with a molecular weight of 2000, (i.e. PTHF 2000), and the reacting it all with hydroxyethyl methacrylate (para 33). The above PPG 1000 has a hydroxyl value of 105-116, which correlates to an OH equivalent weight of 534-483 OH equivalent weight, and the above PTHF 2000 has a hydroxyl value of 53-59 as evidenced on page 1 of Sigma PTHF 2000, which correlates to an OH equivalent weight of 1058-950 OH equivalent weight. Ruan further teaches that the molecular weight and structure of the polyurethane acrylate are controlled by the secondary addition of the polyether glycol which improves impact resistance, adhesion, flexibility and water resistance. (para 22-23, 26, 27, and 43).
Ruan does not teach wherein the at least two polyols include a short chain polyalkylene glycol having an equivalent weight of 50-300 and a long chain polyalkylene glycol having an equivalent weight of above 1,000.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HA S NGUYEN whose telephone number is (571)270-7395. The examiner can normally be reached Mon-Fri, Flex schedule 5-6am, 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HA S NGUYEN/Examiner, Art Unit 1766                                                                                                                                                                                                        

/RANDY P GULAKOWSKI/Supervisory Patent Examiner, Art Unit 1766